Citation Nr: 0820337	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for nonservice-connected 
death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army, 
USAFFE, from September 1941 to April 1942; the Recognized 
Guerrillas from March 1945 to October 1945; and the Regular 
Philippine Army from October 1945 to January 1946.  He died 
in January 1980.  The appellant is the claimant's surviving 
spouse.      

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied reopening claims of 
service connection for cause of the veteran's death and legal 
entitlement to non-service connected death pension benefits.  
After receiving an August 2007 statement of the case 
addressing the non-service connected death pension claim, the 
appellant submitted a statement in September 2007, which 
suggested that she wanted to continue this appeal.  Her 
representative also later indicated that the issues for 
review included the non-service connected death pension 
claim.  Thus, the September 2007 statement is accepted as a 
valid substantive appeal and the Board has jurisdiction over 
the non-service connected death pension claim, as well as the 
service connection claim for cause of death.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.202.

The RO found that the appellant had not submitted new and 
material evidence to reopen the claim for service connection 
for the cause of the veteran's death and had no legal 
entitlement to non-service connected death pension benefits.  
Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claims of entitlement to service connection for 
cause of death and non-service connected death pension 
benefits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant elected to have a Board hearing in February 
2007 but later withdrew this request in March 2008.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for cause of the veteran's death and eligibility 
for non-service connected death pension benefits in October 
1999.  The appellant did not appeal the decision.

2.  Evidence received since the October 1999 RO decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and if new, the evidence does not relate to the 
pertinent unestablished facts necessary to substantiate the 
claims of service connection for cause of the veteran's death 
and non-service connected death pension benefits.


CONCLUSIONS OF LAW

1.  The October 1999 RO decision denying entitlement to 
service connection for cause of the veteran's death and non-
service connected death pension benefits is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2007).

2.  New and material evidence having not been received since 
the October 1999 RO decision, the claim for entitlement to 
service connection for cause of the veteran's death is not 
reopened and remains final.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence having not been received since 
the October 1999 RO decision, the claim of eligibility for 
non-service connected death pension benefits is not reopened 
and remains final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims to reopen 
entitlement to service connection for cause of the veteran's 
death and non-service connected death pension benefits and 
the respective responsibilities of each party for obtaining 
and submitting evidence by way of a May 2006 VA letter, prior 
to the July 2006 rating decision.  Specifically, the RO 
notified the appellant that in order to reopen her claims she 
had to submit new evidence that was material to the claims.  
The RO indicated that the appellant should provide medical 
evidence showing a reasonable probability that the condition 
that contributed to the veteran's death was caused by injury 
or disease that began during service and that any new 
evidence would be considered material if it related to 
circumstances surrounding the veteran's death.  The RO also 
notified the appellant of the information necessary to 
substantiate a non-service connected death pension claim.  
The previous claims were denied because the appellant did not 
establish service connection for the veteran's cause of death 
and the claimant had no legal entitlement to non-service 
connected death pension benefits.  As the RO indicated that 
additional medical evidence was necessary to substantiate the 
claims, the appellant has been notified of the material 
evidence necessary to reopen the claims, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

A February 2008 letter also notified the appellant of the 
criteria for assigning effective dates and disability 
ratings, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While the March 2008 notice was not provided prior 
to the initial adjudication in July 2006, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was not subsequently readjudicated; 
however, no additional evidence was submitted and no 
fundamental unfairness is shown to the appellant as a result 
of the untimely notification.  Moreover, as the appellant has 
not submitted new and material evidence to reopen her claims, 
such issues are moot.

Neither letter noted any disabilities for which the veteran 
was service connected during his lifetime, as required under 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, in this 
case, the veteran was not service-connected for any 
disability during his lifetime; so Hupp does not apply. 

VA has obtained service medical records and offered to assist 
the appellant in obtaining evidence.  A VA medical opinion 
was not provided.  As discussed below, however, the appellant 
did not submit new and material evidence to reopen her 
previously denied claims for service connection for cause of 
the veteran's death and non-service connected death pension 
benefits.  Under these circumstances, VA's duty to assist 
does not require that the appellant be afforded a medical 
opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis
 
In May 1985, the RO sent the appellant a letter noting that 
the appellant was not entitled to service connection for 
cause of the veteran's death or non-service connected death 
pension benefits.  No further action was taken on this matter 
at that time. 

The appellant submitted a new claim in December 1998.  The RO 
denied entitlement to service connection for cause of the 
veteran's death and eligibility for non-service connected 
death pension benefits in an October 1999 rating decision 
finding that there was no evidence the veteran's cause of 
death was related to his service and that the veteran did not 
have qualifying service that would make the appellant 
eligible for non-service connected death pension benefits 
(see the October 1999 notification letter).  The appellant 
did not appeal the October 1999 decision.  The determination 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

In a letter dated June 2005, the appellant filed a claim to 
reopen the issue of eligibility for nonservice-connected 
death pension benefits.  She later submitted a formal claim 
in May 2006 amending her claim to include service connection 
for cause of the veteran's death.
 
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the October 1999 decision 
included a death certificate showing the veteran died in 
January 1980 from uremia due to chronic nephritis, May and 
November 1998 medical certificates documenting the veteran's 
treatment for malaria in May 1944, copies of the veteran's 
personnel records, which were negative for any treatment for 
uremia or nephritis, a typed copy of an affidavit for 
Philippine Army personnel detailing the veteran's military 
duties dated January 1946, and a copy of a May 1998 
Certification from the Philippine Armed Forces documenting 
the veteran's service dates.

Evidence submitted since the last final decision in October 
1999 includes a duplicate copy of the veteran's death 
certificate, a handwritten copy of an affidavit for 
Phillipine Army personnel detailing the veteran's military 
duties dated November 1945, a duplicate copy of a May 1998 
Certification from the Philippine Armed Forces documenting 
the veteran's service dates, a marriage contract confirming 
the veteran's marriage to the appellant, continued assertions 
from the appellant that the veteran's cause of death is 
related to his service and asserting entitlement to non-
service connected death pension benefits, and various forms 
dated in June 2005 that document the appellant's current 
living status.

The evidence submitted since the last RO decision is 
essentially duplicative of information already of record; so 
it is not new.  The evidence also is not material.  The 
evidence notes that the veteran had Phillipine military 
service; thus, it cannot suffice to qualify the appellant for 
nonservice-connected death benefits.   Recognized guerilla 
service from March 1945 to October 1945; USAFFE service from 
September 1941 to April 1942; and Regular Phillipine Army 
service from October 1945 to January 1946 are not included 
for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40, 3.203.  With respect to the newly-received 
marriage certificate and the June 2005 forms discussing the 
appellant's living status, the Board notes that not one of 
the reports addresses the unestablished fact regarding the 
veteran's military service.  Also, no medical evidence was 
submitted documenting any relationship between the veteran's 
cause of death and service.  As the evidence submitted since 
the RO's 1999 decision does not pertain to any previously 
unestablished fact, it thereby cannot raise a reasonable 
possibility of substantiating the claims for entitlement to 
service connection for the cause of the veteran's death and 
to non-service connected death pension benefits.  It is, 
therefore, not new and material.

Given the absence of receipt of any new and material evidence 
since the October 1999 determination, the denial of the 
claims of entitlement to service connection for the cause of 
the veteran's death and basic eligibility for nonservice-
connected death pension benefits remains final, and the 
appeal is denied. 38 U.S.C.A. § 5108; 38 C.F.R. § 156.


ORDER

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for cause of the 
veteran's death, the prior denial remains final; the appeal 
is denied.

New and material evidence having not been received to reopen 
a claim of basic eligibility for non-service connected death 
pension benefits, the prior denial remains final; the appeal 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


